Citation Nr: 1814177	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a fracture of the vertebrae of the lumbar spine L1 through L3.

2.  Propriety of the assignment of a separate 10 percent rating for radiculopathy of the right lower extremity from April 7, 2016.

3.  Propriety of the assignment of a separate 10 percent rating for radiculopathy of the left lower extermity from April 7, 2016.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1981 to January 1985 and February 1985 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015, the Veteran testified before the undersigned.

In February 2016 and July 2017, the Board remanded the matter for additional development.  

In April 2016, the Appeals Management Center (AMC) granted service connection for right and left lower extremity radiculopathy and assigned initial 10 percent ratings effective April 7, 2016.  Although the Veteran has not timely expressed disagreement with those determinations, they are part and parcel of his claim of entitlement to an increased rating for his spine, as the rating criteria governing the evaluation of such disability specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine.



FINDINGS OF FACT

1.  The Veteran's low back disability has not been productive of flexion of 30 degrees or less; unfavorable or favorable ankylosis; or incapacitating episodes having a total duration of at least 4 weeks; at any time during the appeal period.

2.  The Veteran's bilateral lower extremity radiculopathy has been manifested by no more than incomplete mild paralysis over the course of the appeal period.


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a rating in excess of 20 percent rating for residuals of a fracture of the vertebrae of the lumbar spine L1 through L3 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code (DC) 5299-5237 (2017).   

2.  A separate 10 percent rating for radiculopathy of the right lower extremity is warranted from April 7, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5237, 4.124a, DC 8720.  

3.  A separate 10 percent rating for radiculopathy of the left lower extremity is warranted from April 7, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, DC 5237, 4.124a, DC 8720.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-connected back disability.  He filed his claim for an increased rating for this disability in April 2010, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 20 percent rating throughout the appeal period.  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence demonstrates distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court of Appeals for Veterans Claims (Court) later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The RO has rated the Veteran's back disability under Diagnostic Code 5299-5237.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned).  An unlisted disease, injury, or residual condition is rated by analogy with the first two digits selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  Id. 

The Veteran's back disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Pursuant to this formula, a 20 percent disability rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Note (1).  

The rating schedule also includes criteria for evaluating intervertebral disc syndrome (IVDS).  Under DC 5243, IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on the Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.  Under the IVDS formula, a 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Here, the Veteran asserts that his service-connected back disability is more severe than the currently assigned rating due to his limited range of motion and functional limitations.  After review of the medical and lay evidence of record, the Board finds that a rating in excess of 20 percent rating is not warranted.  

The Veteran was afforded a VA examination in May 2010.  He reported fatigue, decreased motion, stiffness, weakness, spasms, and pain worsened with bending and lifting.  He further reported severe weekly flare-ups lasting for hours, relieved by medication, heat, and use of a back brace and a sleep number bed.  Physical examination revealed forward flexion to 80 degrees, with pain on active and passive motion.  Repetitive use did not result in additional functional loss.  Notably, the examination occurred during a flare-up.  There was objective evidence of spasms, guarding, tenderness, and pain on active, passive and repetitive motion.  The muscle spasm, localized tenderness, and guarding was not severe enough to result in an abnormal gait or spinal contour.  There was no ankylosis.  Muscle strength, reflex, and sensory examinations were normal.  The examiner determined that the Veteran's back disability caused increased absenteeism at work.  

In his February 2011 notice of disagreement (NOD), the Veteran reported limited range of motion, increased pain, and use of pain medication.  He further reported difficulty standing or sitting for extended periods of time.  

In the Veteran's December 2015 Board hearing testimony, he reported flare-ups with weight bearing and exertion, chronic pain, and limited ability to walk without pain medication.  See December 2015 Hearing at 7.  He testified that his forward flexion was limited to 20 degrees.  Id. at 8.  In regards to day-to-day activities, he reported an impact on his ability to exercise and lift.  Id. at 16.  

The Veteran underwent a VA examination in April 2016.  He reported chronic lower back pain, flare-ups, and pain radiating down both legs.  Physical examination revealed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  Pain noted on examination did not cause functional loss.  Repetitive use did not result in additional functional loss.  Notably, the examination occurred during a flare-up.  There was no objective evidence of pain with weight-bearing or localized tenderness and/or pain on palpation of the joints.  There were no guarding or muscle spasms of the thoracolumbar spine.  Muscle strength, reflex, straight leg raising, and sensory examinations were normal.  There was no ankylosis.  The examiner found IVDS of the spine that did not require bed rest prescribed by a physician in the last 12 months.  The examiner found no impact on the Veteran's ability to work.   

In July 2017, the Board remanded the appeal to obtain additional treatment records and a new VA examination.  Updated VA treatment records do not contain any clinical findings of ankylosis or range of motion testing.  

Pursuant to the Board's July 2017 remand directives, the Veteran underwent another examination in August 2017.  During the August 2017 examination, he reported daily back pain, without any new injuries or trauma to his back.  He reported the constant use of a brace and a cane for support and fall prevention.  He denied experiencing flare-ups.  Physical examination revealed forward flexion to 70 degrees with pain, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  Physical examination revealed no evidence of pain with weight bearing or non-weight bearing.  Passive range of motion testing was unchanged from active range of motion testing.  It was noted that the Veteran walked with ease on the tip of his toes and heels.  The examiner determined that the range of motion itself did not contribute to functional loss.  Repetitive use testing did not show any additional limitation of motion.  The examiner found voluntary guarding and intermittent muscle spasms not resulting in abnormal gait or abnormal spinal contour.  There was no IVDS, ankylosis of the spine, or other neurologic abnormalities to include bowel or bladder problems.  Muscle strength, reflex, straight leg raising and sensory examinations were normal.  The examiner found no impact on the Veteran's ability to work.   

Treatment records are consistent with the findings and conclusions set forth in the May 2010, April 2016, and August 2017 VA examination reports.  See, e.g., December 2009, July 2011, and July 2013 VA treatment records.  

The preponderance of the evidence reflects a consistent picture of flexion, with pain, at or greater than 70 degrees, without favorable ankylosis, throughout the appeal period.  See 38 C.F.R. § 4.2; Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  A 40 percent rating requires forward flexion of the lumbar spine to be 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  In this regard, while the Veteran has testified as to experiencing flexion limited to 20 degrees, the Board affords more probative value to the findings of the VA examiners, who have specific expertise in assessing range of motion findings and based their assessments on objective testing of the same.  There was also no evidence of any unfavorable thoracolumbar ankylosis at any time during the appeal period to warrant a 50 percent or 100 percent rating.  Accordingly, the Board finds that the criteria for a disability rating higher than 20 percent under Diagnostic Code 5237 are not met at any time during the appeal period.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in awarding the higher 20 percent rating under Diagnostic Code 5237 because of the Veteran's pain on motion (see 38 C.F.R. § 4.7) (rather than a 10 percent rating, which the Veteran's back disability picture actually meets).  

As for objective neurologic abnormalities, at the May 2010 and August 2017 VA examinations, the Veteran denied any bowel or bladder complaints, and the April 2016 VA examiner found no evidence of bowel or bladder problems.  Regarding his bilateral lower extremity radiculopathy, while muscle strength, reflex, and sensory examinations were normal during all three VA examinations, the April 2016 VA examiner noted mild intermittent pain in the bilateral lower extremities reflective of mild radiculopathy, and the Veteran has consistently and credibly reported pain radiating from his spine into his bilateral hips and lower extremities over the entire course of the appeal period.  Such findings are comparable to "mild incomplete paralysis" warranting separate 10 percent ratings, but no more, for the entire appeal period for his radiculopathy.  See 38 C.F.R. § 4.124a, DC 8720.  

A disability rating in excess of 20 percent based on incapacitating episodes is also not warranted.  For a rating in excess of 20 percent under the IVDS formula, the Veteran would need physician prescribed bed rest totaling a duration of at least four weeks during the last twelve months.  The Veteran testified that in the past he experienced incapacitating episodes four or five times.  See December 2015 hearing at 13-14.  The May 2010 VA examiner found no incapacitating episodes of spine disease.  The April 2016 VA examiner found IVDS of the spine; however, the Veteran denied incapacitating episodes over the past 12 months.  There was no IVDS on examination in August 2017.  Therefore, the preponderance of the evidence is accordingly against a rating greater than 20 percent under DC 5243.

The Board acknowledges that in advancing this appeal, the Veteran believes that his back disability is more severe than the assigned disability rating reflects.  However, the VA examination reports offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplate the Veteran's descriptions of his symptoms. 

Thus, the preponderance of the evidence weighs against the award of a rating in excess of 20 percent for the Veteran's back disability for the entire appeal period.   See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, separate 10 percent ratings for bilateral lower extremity radiculopathy are warranted for the entire appeal period.

ORDER

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the vertebrae of the lumbar spine L1 through L3 is denied.

A separate 10 percent rating for radiculopathy of the right lower extremity is warranted from April 7, 2010.

A separate 10 percent rating for radiculopathy of the left lower extremity is warranted from April 7, 2010.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


